Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153242                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153242
                                                                    COA: 322998
                                                                    Midland CC: 13-005531-FH
  SHAWN KRISTI DICKEN,
           Defendant-Appellant.

  ____________________________________/

          By order of September 29, 2016, the application for leave to appeal the January
  12, 2016 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-
  8). On order of the Court, the cases having been decided on July 24, 2017, 500 Mich 453
  (2017), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE that part of the judgment of the Court of Appeals
  remanding this case to the trial court for proportionality review and for a hearing pursuant
  to People v Lockridge, 498 Mich 358 (2015), and we REMAND this case to the Court of
  Appeals for plenary review of the defendant’s claim that her sentence was
  disproportionate under the standard set forth in People v Milbourn, 435 Mich 630, 636
  (1990). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2017
           a1023
                                                                               Clerk